WOODLEY, Judge.
Appellant was charged by indictment with the felony offense of driving a motor vehicle upon a public highway while intoxicated, after having been convicted of the misdemeanor offense of driving while intoxicated. He waived a jury and entered a plea of guilty, whereupon judgment was entered adjudging him guilty of the offense charged and fixing his punishment at a. fine of $250.' - ■
*241Notice of appeal was entered upon the overruling of appellant’s motion for new trial, but the record does not disclose that sentence has been pronounced.
The conviction being for a felony, an appeal does not lie until sentence has been pronounced. Art. 769 C.C.P.; Wilburton v. State, 77 Tex. Cr. R. 657, 179 S.W. 1169; Carlile v. State, 97 Tex. Cr. R. 477, 262 S.W. 489; Garbs v. State, 155 Tex. Crim. Rep. 290, 234 S.W. 2d 869.
The appeal is dismissed.